The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 18, 2020 and November 1, 2021 are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaihara et al. (U.S. Patent Application Publication 2016/1330710 A1).
With regard to the limitations of claims 1-6 and 9-10, Kaihara discloses a cation exchange membrane comprising a fluorine-containing polymer containing a tetrafluoroethylene unit and a perfluoroethylene unit having a carboxylic acid-type ion exchange group, wherein a melt index a of a fluorine-containing polymer from methyl esterifying the carboxylic acid-type ion exchange group is 3 to 50 g/10 min, wherein the perfluoroethylene unit having a carboxylic acid-type ion exchange group is a unit represented by the following formula (A): 

    PNG
    media_image1.png
    176
    610
    media_image1.png
    Greyscale

wherein s represents an integer of 0 to 2, t represents an integer of 1 to 12, Y and Z each independently represent F or CF3, and M represents an alkali metal, and wherein the perfluoroethylene unit having a methoxycarbonyl group is a unit represented by the following formula (B):




    PNG
    media_image2.png
    186
    626
    media_image2.png
    Greyscale

 wherein s represents an integer of 0 to 2, t represents an integer of 1 to 12, and Y and Z each independently represent F or CF3 (claims 1-2 and 10).
With regard to the limitations of claims 7 and 11, Kaihara discloses a cation exchange membrane comprising at least a hydrolyzed product of the fluorine-containing polymer according to claim 9 (claim 17).
With regard to the limitations of claims 8 and 12-13, Kaihara discloses an electrolysis vessel comprising: at least an anode, a cathode and the cation exchange membrane according to claim 1 disposed between the anode and the cathode (claims 18-19).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (U.S. Patent Application Publication 2011/0015283 A1 or U.S. Patent 8,377,998). 
With regard to the limitations of claims 1-6 and 9-10, Tomita discloses a process for producing a fluoropolymer, which comprises polymerizing a fluoromonomer having at least one fluorine atom and having a carboxylic acid type functional group in its molecule and a fluoroolefin having at least one fluorine atom in its molecule using a hydrofluorocarbon as a medium, wherein the hydrofluorocarbon has 4 to 10 carbon atoms and has a ratio (molar basis) of the number of hydrogen atoms/the number of fluorine atoms of from 0.05 to 20, wherein the fluoromonomer having a carboxylic acid type functional group is a perfluorovinyl ether represented by the following formula (1): 

    PNG
    media_image3.png
    76
    738
    media_image3.png
    Greyscale

wherein each of X and X' which are independent of each other, is a fluorine atom (F) or a trifluoromethyl group (CF3), A is a carboxylic acid type functional group, p is 0 or 1, q is an integer of from 0 to 12, r is an integer of from 0 to 3, s is 0 or 1, t is an integer of from 0 to 12, and u is an integer of from 0 to 3, provided that 1 ≤ p+s and 1 ≤.r+u, and wherein the fluoroolefin is tetrafluoroethylene (claims 1-3; paragraphs [0018]-[0023], etc.).
It is noted that the above-mentioned formula 1 is substantially identical to the claimed formulas as per instant claims 1-5.
	It is noted the following. In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formulas seemed to describe an infinite number of compounds but claims 1-5 were limited to the structures with some variable substituents, wherein the substituents were limited. One of ordinary skill in the art would at once envisage the subject matter within claims 1-5 of the reference. See MPEP 2131.02.
With regard to the limitations of claims 7 and 11, Tomita discloses a fluorinated ion exchange membrane, comprising a membrane made of a fluoropolymer having carboxylic acid type functional groups obtained by the production process as defined in any one of the above [1] to [7] (claim 8, paragraphs [0024]).
With regard to the limitations of claims 8 and 12-13, Tomita discloses an ion exchange membrane to be used for salt electrolysis, a membrane made of a fluoropolymer having carboxylic acid type functional groups or sulfonic acid type functional groups has been known. Such a fluoropolymer is obtained by copolymerizing a fluoromonomer having a carboxylic acid type functional group such as a perfluorovinyl ether and a fluoroolefin such as tetrafluoroolefin (CF2=CF2) (paragraphs [0002], [0013]. etc.), and that the fluorinated cation exchange membrane thus obtained was disposed in an electrolytic cell so that film A faced the cathode, and electrolysis of a sodium chloride aqueous solution was carried out (paragraph [0126]).
The following reference is considered pertinent to the Applicant disclosure includes Hengel (U.S. Patent 4,604,172) is shown on the Notice of References Cited Form (PTO-892). 
Hengel disclose a process for the electrolysis of an aqueous solution of sodium chloride in electrolytic cells divided into an anode chamber and a cathode chamber by a cation exchanger membrane of a perfluorinated polymer with carboxyl groups, wherein the cation exchanger membrane comprises a copolymer which is composed of recurring units of 

    PNG
    media_image4.png
    114
    597
    media_image4.png
    Greyscale


and has an ion exchange capacity of 1.55 to 1.74 m-equivalents/g of dry polymer in the H+ form and a longitudinal expansion at room temperature, caused by saponification of the ester form in 25% by weight aqueous potassium hydroxide solution at 900C. over a period of 12 hours, of between 3.2 and 6.0% (claim 1).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764